510-/5
CCA#        13-12-00651-CR                              OFFENSE:     Murder


            SAMUEL ARRENADO A/K/A SAMUEL
STYLE:      ARREN FERRALEZ v. THE STATE OF TEXAS        COUNTY:      Tarrant


TRIAL COURT:                371st District Court         MOTION FOR REHEARING IS: N/A
TRIAL COURT #:               1246930d                       DATE:
TRIAL COURT JUDGE:           Hon. Mollee Westfall           JUDGE: Gregory T. Perkes
DISPOSITION: Affirmed

DATE:             02/13/14
JUSTICE:     GregorvT. Perkes            PC     S

PUBLISH:                                DNP:        x



CLK RECORD:         1                                       SUPP CLK RECORD

RPT RECORD:         9vol. & 3 exhibit vol. and audio        SUPP RPT RECORD

STATE BR:     1                                             SUPPBR

APP BR:       1                                              PROSE BR




                                 IN THE COURT OF CRIMINAL APPEALS


                                                           CCA#             S<\0-IS
           PROSE                    Petition                 Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                          DATE:

                                                             JUDGE:

DATE: _    _ZO    hLp-vw                                     SIGNED:                     PC:

JUDGE:        /&• QsA                                        PUBLISH:                   DNP:




                        MOTION FOR REHEARING IN              MOTION FOR STAY OF MANDATE IS:

CCA IS:.                      ON                                                   ON

JUDGE:                                                       JUDGE:




    PR&            5£           PETITION
FOR DISCRETIONARY REVIEW
isb/S/V/fsfd At \JNTim6Ly
DATE              ///j?5-/20/cr